Title: Agreement of Directors of Library Company, 28 May 1733
From: Directors of the Library Company of Philadelphia
To: 


[May 28, 1733]
  We the Subscribers hereto, Directors of the Library Company of Philadelphia, do hereby agree and promise each one of us with  and to the rest that we will endeavour at all Times hereafter to duly attend at the Monthly Meetings of the said Directors and at such intervening Meetings as shall at such Monthly Meetings be by the Directors present agreed on. And that if it happens We are absent from any of the said Monthly Meetings We will as soon after as we conveniently can repair to the Library in order to know of the Librarian if any intervening Meetings have been agreed on By which we will govern our Selves. And upon every Failure of attending at any of the aforemention’d Meetings We will at our next Appearance in a Meeting of the said Directors either Monthly or by Adjournment forfeit and pay for Each of us One pint of Wine. Witness our Hands hereto the 28th Day of May 1733.
No Reasons shall be pleaded for Absence And the Time of Attendance shall be at or before the Hour of Nine.



B. Franklin
Thos. Hopkinson


Wm. Rawle
11 June 1733


Jno. Jones Junr.
Wm. Parsons


Henry Pratt
Thos. Cadwalader


Hugh Roberts
Thos. Godfrey


  Robt. Grace




